Undercofler, Justice.
This appeal is from the denial of a motion to set aside a divorce decree. Appellant failed to file an answer to the petition and therefore received no notice of the final hearing. See Wallace v. Wallace, 229 Ga. 607 (193 SE2d 832). Appellant asserts that an answer was not filed because he did not know the whereabouts of the petitioner, his wife, and could not have served her with a copy of such answer. Pretermitting the question of whether a motion to set aside is an available remedy in this case, the record shows clearly that the appellant knew his wife’s address and where she had worked for the past five years. In addition, the wife’s attorney appeared of record and could have been served. Code Ann. § 81A-105 (Ga. L. 1966, pp. 609, 615; 1967, pp. 226, 229).
Submitted March 29, 1974
Decided April 23, 1974
Rehearing denied May 7, 1974.
R. P. Herndon, for appellant.
Mildred L. Kingloff, for appellee.

Judgment affirmed.


All the Justices concur.